Name: Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996-2000)
 Type: Decision
 Subject Matter: management;  social affairs;  EU institutions and European civil service;  health;  public finance and budget policy;  cooperation policy
 Date Published: 1997-01-22

 Avis juridique important|31997D0102Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996-2000) Official Journal L 019 , 22/01/1997 P. 0025 - 0031DECISION No 102/97/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996-2000)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 129 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 1 October 1996,(1) Whereas drug dependence has grown alarmingly in the Member States and has serious implications for the health of individuals and the welfare of the general public;(2) Whereas, by setting up in 1985 a Committee of Inquiry into the problem of drugs in the Member States of the European Community, the European Parliament demonstrated its desire to study in depth the factors which trigger drug demand and enable drugs to continue being produced and distributed;(3) Whereas in its resolutions concerning this problem (5) the European Parliament formulated a series of proposals with a view, in particular, to Community action on the prevention of drug dependence;(4) Whereas the European Council, at its meeting in Dublin on 25 and 26 June 1990, 'stressed the responsibility of each Member State to develop an appropriate drug demand reduction programme` and 'considered that effective action by each Member State, supported by joint action of the Twelve and the Community, should be a main priority over the coming years`;(5) Whereas the actions undertaken at Community level on the basis of Council resolutions, declarations and conclusions relating to the prevention of drug dependence, and in particular subsequent to the emphasis placed by the European Council, meeting in Rome on 14 and 15 December 1990, on the European Plan to Combat Drugs, have helped to sustain the Member States' efforts;(6) Whereas the Council, in its Resolution of 2 June 1994 (6), in response to the Commission communication of 24 November 1993 on a framework for action in the field of public health, included drug dependence among the priority areas for Community action for which the Commission was invited to bring forward proposals for action;(7) Whereas Regulation (EEC) No 302/93 (7) established a European Monitoring Centre on Drugs and Drug Addiction (EDMC) to provide the Community and the Member States with reliable and comparable information concerning drugs and drug addiction;(8) Whereas, in accordance with its constituent Regulation, the EDMC actively seeks the cooperation of international organizations and other, particularly European, governmental and non-governmental agencies having responsibility in the sector of drugs;(9) Whereas the declaration on the occasion of the entry into force of the Treaty on European Union adopted by the European Council, meeting in Brussels on 29 October 1993, emphasized that the Treaty provides 'a structured institutional framework, so that in particular greater control can be achieved over those of society's problems that run across frontiers, such as drugs ( . . .)`;(10) Whereas the problems associated with the drugs phenomenon are such that they require a fully coordinated and global strategy, as stated by the European Council, meeting in Brussels on 10 and 11 December 1993;(11) Whereas a multidisciplinary approach should in particular ensure that the social and personal implications of the phenomenon are taken into account, in order to limit the adverse consequences to the health and social situation of affected persons;(12) Whereas drug dependence is the only scourge expressly referred to in the provisions of the Treaty dealing with public health and is therefore a priority for Community action within the framework for action in the field of public health set out by the Commission;(13) Whereas drug dependence is a major health scourge which can be prevented;(14) Whereas a Community strategy designed to contribute to the prevention of drug dependence should be based on a global approach to prevention;(15) Whereas this programme is one of the essential components of the Commission communication to the European Parliament and the Council of 23 June 1994 on a European Union Action Plan to combat drugs (1995-1999), on which the Council commented in its conclusions of 2 June 1995;(16) Whereas, by reason of its scale and effects, Community action to encourage support for the prevention of drug dependence will make a better contribution to achieving the desired objectives, which come within the framework of Article 129 of the Treaty, in particular the second subparagraph of paragraph 1 thereof;(17) Whereas cooperation with the competent international organizations and with non-member countries should be strengthened;(18) Whereas a multiannual programme should be launched with clear objectives for Community action, and priority measures should be selected, as well as appropriate mechanisms for the evaluation of such action, with a view to preventing drug dependence and the associated problems;(19) Whereas the programme should have the objective of helping to combat drug dependence by preventing dependence linked to the use of narcotics and psychotropic substances and associated use of other products for the purposes of drug addiction;(20) Whereas a Community strategy must place the emphasis on data, research and evaluation as well as information, health education and training and must take into account the complex nature of the phenomenon, the risks associated with it and the fundamental importance of the wide variety of health and social responses vital to health protection and the quality of life;(21) Whereas this strategy implies consistency with the measures implemented under other Community programmes and initiatives, particularly in the field of public health and in the social field;(22) Whereas the Community action programme on health promotion includes specific measures to prevent alcohol abuse, and the health and social consequences of such abuse, and measures to encourage the rational use of medicinal products, and whereas this programme includes specific measures to prevent the use of all types of narcotics and psychotropic substances, including the new synthetic drugs, and the associated use of other products for the purposes of drug addiction (multiple drug dependence);(23) Whereas there is a need to improve knowledge of the phenomenon of drugs and drug dependence and their consequences, and of the ways and means of preventing drug addiction and the associated risks;(24) Whereas there is a need both for general preventive action and for preventive measures focusing on specific target groups, particularly the young and marginal groups, while avoiding stereotypes of drug users;(25) Whereas socio-economic conditions have to be taken into account in the prevention of drug dependence and can thereby influence the measures taken;(26) Whereas the prison environment is one of the environments for which preventive action appears necessary;(27) Whereas it is important that the Commission ensure implementation of this programme in close cooperation with the Member States; whereas, to that end, provision should be made for a procedure to ensure that Member States are fully involved in implementing the programme;(28) Whereas a modus vivendi between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty was concluded on 20 December 1994;(29) Whereas, from an operational point of view, the investment made in previous years in terms of both the establishment of Community networks of non-governmental organizations and of the mobilization of all those involved should be safeguarded and developed; whereas multidisciplinary cooperation and cooperation between the public and private sectors, including NGOs, should be promoted with a view to preventing drug dependence;(30) Whereas, however, possible duplication of effort should be avoided by the promotion of the exchange of experience and by the joint development of basic modules for informing the general public, for health education and for training members of the health-care professions and members of the various groups involved in the prevention of drug dependence, which may be targeted on specific groups;(31) Whereas the objectives of this programme and of the actions undertaken to implement it form part of the health protection requirements referred to in the third subparagraph of Article 129 (1) of the Treaty and as such form a constituent part of the Community's other policies, the aim being to use the opportunities presented within the framework of other Community policies, programmes and instruments for improving the efficiency of the prevention of drug dependence;(32) Whereas, in order to increase the value and impact of the programme, a continuous assessment of the measures undertaken should be carried out, with particular regard to their effectiveness and the achievement of objectives both at national level and Community level, and, where appropriate, the necessary adjustments should be made;(33) Whereas this Decision lays down, for the entire duration of the programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration of the European Parliament, the Council and Commission of 6 March 1995, for the budgetary authority during the annual budgetary procedure;(34) Whereas this programme should run for five years in order to allow sufficient time for actions to be implemented in order to achieve the objectives set,HAVE DECIDED AS FOLLOWS:Article 1 Establishment of the programme 1. A programme of Community action on the prevention of drug dependence, hereinafter referred to as 'the programme`, shall be adopted for the period 1 January 1996 to 31 December 2000 within the framework for action in the field of public health.2. The objective of the programme shall be to help in combating drug dependence, in particular by encouraging cooperation between the Member States, supporting their action and promoting coordination between their policies and programmes with a view to preventing dependence linked to the use of narcotics and psychotropic substances and associated use of other products for the purposes of drug addiction.3. The actions to be implemented under the programme and their specific objectives are set out in the Annex under the following headings:A. Data, research, evaluationB. Information, health education and training.Article 2 Implementation 1. The Commission shall ensure the implementation, in close cooperation with the Member States, of the actions set out in the Annex, in accordance with Article 5.2. The Commission shall cooperate with the institutions and organizations which are active in the field of drug demand reduction; it shall promote multidisciplinary cooperation and cooperation between the public and private sectors, including NGOs.3. The Member States are called upon to take the measures they judge necessary to coordinate and organize the implementation of this programme at national level.Article 3 Budget 1. The financial framework for the implementation of the programme for the period referred to in Article 1 shall be ECU 27 million.2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.Article 4 Consistency and complementarity 1. The Commission shall ensure that there is consistency and complementarity between actions to be implemented under this programme and other relevant Community programmes and initiatives, including the Socrates, Leonardo da Vinci and Youth for Europe (III) programmes and the biomedical and health research programme under the Community's framework programme for research, and social measures to promote the reintegration of drug users and former drug users.2. The Commission shall also ensure that the activities implemented take into account the work of the European Monitoring Centre for Drugs and Drug Addiction (EDMC). It shall also ensure, together with the Member States, that the Community's priorities and needs are taken into due account in the EDMC's programmes.3. The Commission and the Member States shall ensure consistency with the European Union's Action Plan to combat drugs.Article 5 Committee 1. The Commission shall be assisted by a Committee consisting of two members designated by each Member State and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken concerning:(a) the Committee's rules of procedure;(b) an annual work programme indicating the priorities for action;(c) the arrangements, criteria and procedures for selecting and financing projects under the programme, including those involving cooperation with international organizations having responsibility in the field of public health and participation of the countries referred to in Article 6 (2);(d) the evaluation procedure;(e) the arrangements for dissemination and transfer of results;(f) the arrangements for cooperating with the institutions and organizations referred to in Article 2 (2).The Committee shall deliver its opinion on the draft measures referred to above within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission shall defer application of the measures which it has decided upon for a period of two months from the date of such communication,- the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the first indent.3. In addition, the Commission may consult the Committee on any other matter concerning the implementation of the programme.The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its opinion recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.4. The Commission representative shall keep the Committee regularly informed about:- financial assistance granted under this programme (amounts, duration, breakdown and beneficiaries),- Commission proposals or Community initiatives and the implementation of programmes in other areas which are directly relevant to the achievement of the objectives of the programme, with a view to ensuring the consistency and complementarity referred to in Article 4.Article 6 International cooperation 1. In the course of implementing the programme, cooperation with non-member countries and with international organizations having responsibility in the field of public health shall be encouraged and implemented in accordance with the procedure laid down in Article 5.In particular, the Commission shall cooperate with the Council of Europe's Pompidou Group, with international intergovernmental organizations such as the World Health Organization (WHO), the United Nations Educational, Scientific and Cultural Organization (Unesco), the International Labour Organization (ILO) and with the United Nations International Drug Control Programme (UNDCP).2. The programme shall be open to participation by the associated countries of Central and Eastern Europe (ACCEE) in accordance with the conditions laid down in the Additional Protocols to the Association Agreements, to be concluded with those countries, concerning participation in Community programmes. The programme shall be open to participation by Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the EFTA countries, in accordance with procedures to be agreed with those countries.Article 7 Monitoring and evaluation 1. The Commission, taking into account the reports drawn up by the Member States and with the participation, where necessary, of independent experts, shall ensure that an evaluation is made of the actions undertaken.2. The Commission shall submit to the European Parliament and the Council an interim report halfway through the programme and a final report on completion thereof. The Commission shall incorporate into these reports the results of the evaluations. It shall also send the reports to the Economic and Social Committee and the Committee of the Regions.Done at Brussels, 16 December 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentI. YATES(1) OJ No C 257, 14. 9. 1994, p. 4 and OJ No C 34, 7. 2. 1996, p. 4.(2) OJ No C 110, 2. 5. 1995, p. 8.(3) OJ No C 210, 14. 8. 1995, p. 88.(4) Opinion of the European Parliament of 20 September 1995 (OJ No C 269, 16. 10. 1995, p. 65), Council common position of 20 December 1995 (OJ No C 37, 9. 2. 1996, p. 1) and Decision of the European Parliament of 16 April 1996 (OJ No C 141, 13. 5. 1996, p. 42). Council Decision of 12 November 1996.(5) OJ No C 172, 2. 7. 1984, p. 130;OJ No C 283, 10. 11. 1986, p. 79;OJ No C 47, 27. 2. 1989, p. 51 and OJ No C 150, 15. 6. 1992, p. 42.(6) OJ No C 165, 17. 6. 1994, p. 1.(7) OJ No L 36, 12. 2. 1993, p. 1.ANNEX PROGRAMME OF COMMUNITY ACTION ON THE PREVENTION OF DRUG DEPENDENCE A. DATA, RESEARCH, EVALUATION ObjectiveTo improve knowledge of the phenomenon of drugs and drug dependence and its consequences and of means and methods of preventing drug dependence and the risks relating thereto, in particular by using the information supplied by the EDMC and the possibilities offered by existing Community programmes and instruments.Actions1. Help identify the data to be collected, analysed and disseminated for the purposes of the programme, including data on polysubstance dependence.2. Exploit the data most useful for the implementation of the programme, on the basis in particular of a regular communication of the work of the EDMC.3. Help develop a strategy for research on the prevention of drug dependence, in particular to improve knowledge as regards the impact in the public health sphere of policies targeting drug users and on the effects of drugs and the use of appropriate techniques for preventive purposes.4. Support studies and pilot projects on the socio-economic, socio-cultural and psycho-sociological factors associated with drug dependence, including in target groups.5. Support studies and actions and promote the exchange of experience on ways and means of preventing the risks associated with drug dependence, in particular with a view to:- preventing, in drug-dependent pregnant women, the effects of drugs on the foetus and the risks of transmitting infections to the child,- reducing the risks associated with the injection of drugs,- making an assessment of accompanying health measures, in particular substitution programmes,- evaluating methods and programmes for prevention and risk reduction in the management of drug-dependent prisoners.6. Support and encourage the exchange of information and experience, especially among members of the various groups involved in the prevention of drug dependence, and among persons who have a long-term positive influence on drug users, such as families and guardians, on the prevention of drug addiction relapses, including rehabilitation of drug users and links between social and health aspects thereof, as well as other actions provided for in Article 4 (1) .B. INFORMATION, HEALTH EDUCATION AND TRAINING ObjectiveContribute to improving information, education and training aimed at preventing drug dependence and the associated risks, in particular, for young people in the relevant environments (for example home, school, university and leisure time) and particularly vulnerable groups, including former drug users.(a) Information and health educationActions7. Support schemes to evaluate the effectiveness of information and health education campaigns and carry out regular public opinion surveys via Eurobarometer to monitor changes in Europeans' attitudes towards drugs.8. Organize further European Drug Prevention Weeks on the basis of previous experience.9. Help identify, test and develop the best information and educational tools and methods for target groups, and in particular:- encourage the use of information tailored to particular environments or circles, taking account of changes in patterns of use and products used, and of the phenomenon of polysubstance dependence,- support schemes to adapt messages to the needs and specific features of particularly vulnerable groups,- support the development of telephone helpline services and consider the feasibility of introducing a single telephone number for such services in all Member States.10. Help define guidelines on the prevention of drug abuse and foster the selection and use of teaching methods and materials, in particular within the context of the European network of health-promoting schools, enabling in particular highly specialized social behaviour programmes to be defined in order to develop attitudes in young people which will enable them to avoid drugs and drug addiction; support integrated projects, programmes and other drug prevention initiatives in places frequented by children and young people, in a close dialogue with them, with the participation wherever possible of parents and those concerned; promote recourse to the expertise of persons liable to come into contact with groups of potential users.11. Encourage exchanges of experience on initiatives aimed at improving coordination between all those involved in the provision of education.12. Support schemes for advising teachers, families and those responsible for young people on the early detection of the use of drugs and the action to take.13. In cooperation with the EDMC and the Council of Europe, if need be, encourage the extension of the European network of 'test towns`, so as to promote technical cooperation on the ways and means used by these towns to reduce drug demand.14. Support exchanges of experience, particularly on a regional cross-border basis, concerning local prevention, grassroots and street-level initiatives designed to benefit risk groups which are not always reached by conventional assistance and prevention strategies. Support exchanges of experience on prevention models and practices involving towns in different Member States which are particularly affected by the problem of drugs.(b) Training15. Promote initiatives to improve the drug prevention aspect of vocational training programmes for teachers and those responsible for young people and encourage exchanges of students training for the social and health-care professions, including exchanges under other Community programmes.16. Support the development of further-training programmes, teaching materials and modules for those likely to come into contact with drug users and groups at risk, including in particular social work, health-care, police and other law-enforcement professionals; promote multidisciplinary cooperation and cooperation between the public and private sectors, including NGOs, with a view to preventing drug dependence.